Citation Nr: 1022776	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk







INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1960 to June 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The Wichita RO denied the Veteran's claim for 
entitlement to service connection for hearing loss.  The 
Veteran recently moved to the state of Colorado and his 
claims folder was transferred to the Denver RO.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
Veteran had hearing loss during service, that a hearing loss 
disability manifested to a compensable degree within the 
first post-service year, or that the Veteran's current 
hearing loss disability is related to service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice should inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Further, VA must review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the RO sent correspondence in March 2005, a rating 
decision in July 2005, and a statement of the case in May 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In correspondence in March 2005, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed disorders.  Thus, VA has satisfied its 
duty to notify the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Veteran's 
representative submitted VA Form 646 Statement of Accredited 
Representative in Appealed Case in May 2007.  In this 
statement, the representative claims a hearing test "which 
was a true test for the loss of hearing" was conducted on 
February 1, 1962.  The representative stated, "[h]earing 
loss was found at the higher frequencies."  VA requested the 
Veteran's service treatment records and they have been added 
to the file.  Upon a thorough review of the claims file and 
service treatment records, the Board finds that this test is 
not a matter of record.  VA has also obtained a medical 
examination in relation to this claim and the examiner had 
available for review all records pertinent to this claim.  
Thus, the Board finds that VA has satisfied the duty to 
assist provisions of the law. 

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection, there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The chronicity provision of 38 U.S.C.A. 
§ 3.303(b) is applicable where the evidence, regardless of 
its date, shows that the Veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 U.S.C.A. § 3.303(b).  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Board finds the Veteran served on active duty in the U.S. 
Marine Corps from July 1960 to June 1964.  The Veteran was 
honorably discharged from active duty military service.  

A review of the Veteran's service records shows that his 
Military Occupation Specialty (MOS) was that of a Rifleman.  
The Veteran's DD-214 Certificate of Release or Discharge from 
Active Duty notes he received the rifle Sharpshooter Medal 
and Pistol Marksman Medal.  The Veteran's Certificate of 
Military Service, provided by the National Personnel Records 
Center, indicates the Veteran "served on Midway from 
February 1961 to February 1963."  The service treatment 
records contain entries made on USS Midway (CVA-41).  The 
Veteran states on his May 2006 VA Form 9 Appeal to the Board 
of Veterans' Appeals that he served as an orderly to the 
commanding officer the USS Midway (CVA-41) and as a member of 
a gun mount crew aboard that vessel.

The Veteran's entrance examination showed his hearing to be 
within normal limits.  The "whisper test" was utilized to 
determine the Veteran's level of hearing acuity during this 
examination and the results were reported as "15/15."  The 
Veteran's service treatment records from the period August 
1960 to May of 1964 show the Veteran never reported any 
complaints of hearing related conditions, and no hearing loss 
was assessed during the period of service.  The Veteran's 
separation examination showed his hearing to be within normal 
limits.  The "whisper test" was utilized to determine the 
Veteran's level of hearing acuity during this examination and 
the results were reported as "15/15."

In December of 2004, the Veteran underwent an audiology 
examination at the Eastern Kansas VA Healthcare System.  The 
audiologist noted "bilateral moderate high frequency SNHL 
[sensorineural hearing loss]."  Good word recognition and 
normal middle ear function was also noted.  As the rating 
decision in July 2005 acknowledged, the results of the 
audiometry test conducted during this evaluation denote 
impaired hearing at a level of severity VA considers to be a 
disability under 38 C.F.R. § 3.385.  Specifically, the 
results show deficits of 55 and 50 decibels for the 3000 and 
4000 Hertz range for the right ear and 55 and 60 decibels for 
the 3000 and 4000 Hertz range for the left ear.  
Additionally, the audiologist notes, "It is possible hearing 
loss resulted from acoustic trauma in the military." 

The Veteran filed a claim for entitlement to service 
connection for hearing loss in February 2005 and VA scheduled 
an audiology Compensation and Pension examination for the 
Veteran in July 2005.  In the July 2005 examination, the 
audiologist opined "[c]onsidering the evidence, it is not as 
likely as not that hearing loss occurred during or as a 
result of military service."  The audiologist stated, 
"[t]he service medical record also documents normal whisper 
tests at enlistment on 06/15/60 and also reported a history 
of mumps which he had prior to the military.  The service 
medical record also documented normal whisper tests at 
separation on 05/19/64 with no reports or concerns of hearing 
problems."  The audiologist noted the Veteran reported a 
family history of hearing loss.  The summary of the 
audiological tests results noted "a sloping mild to moderate 
high frequency sensorineural hearing loss that begins a 3000 
Hz bilaterally.  Acoustic immittance is consistent with 
normal middle ear function bilaterally.  Word recognition can 
be described as excellent bilaterally."  The results of the 
July 2005 audiometry test conducted during this evaluation 
denote impaired hearing VA considers to be a disability under 
38 C.F.R. § 3.385.  Specifically, the results show deficits 
of 50 and 45 decibels for the 3000 and 4000 Hertz range for 
the right ear and 50 and 55 decibels for the 3000 and 4000 
Hertz range for the left ear.  

Analysis

The Veteran contends that his bilateral hearing loss is due 
to his exposure to airplane noise and exposure to noise as a 
member of a gun mount crew aboard the USS Midway (CVA-41).  
He stated on VA Form 21-525 Veteran's Application for 
Compensation and/or Pension that he began experiencing 
symptoms of hearing loss in March 1962.  The Veteran is 
competent to report on his duties and noise exposure in 
service.  The Board concludes that his reports of noise 
exposure aboard an aircraft carrier are credible because 
there is service personnel and treatment record evidence of 
duty aboard USS Midway (CVA-41) and because the exposure is 
consistent with the nature and circumstances of his duties as 
an orderly and gun mount crewmember.  Although the Veteran 
contends that the noise exposure is the cause of his current 
hearing deficits, he is not qualified to make a diagnosis or 
to provide a competent medical opinion as to etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As explained below, the claim for service connection for 
hearing loss must be denied.   The Veteran's hearing loss was 
not diagnosed until many years after service, and the weight 
of medical evidence is against a finding that the Veteran's 
hearing loss is linked to service 

The Veteran's service medical records are contained in the 
claims file.  These reports do not indicate any audiological 
disorder or problems during service or at separation.  In 
fact, in the separation examination, the Veteran's hearing 
acuity was found to be normal.  The Veteran's representative 
contended that whisper testing was an ineffective method for 
assessing hearing acuity.  The Board does not dispute this.  
However, this does not serve to prove the opposite - that 
hearing loss in fact existed at separation.  Hearing loss is 
not shown during service or for years thereafter.

Even though no hearing loss can be shown during active 
service, the Veteran's claim for service connection may still 
be established if it is shown by medical evidence that the 
current hearing loss is related to service.  See 38 C.F.R. § 
3.303(d); Hensley v. Brown, 5 Vet.App. 155 (1993).

The earliest report of hearing loss is in 2004, about 41 
years after separation from service.  This lengthy period 
without evidence of treatment is against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after).      

Medical treatment records from Eastern Kansas VA Healthcare 
System from December 2004 are the first documents that 
include reports of audiological examinations that diagnosed 
the Veteran with bilateral hearing loss disability.  The 
December 2004 examination did not include a review of the 
service treatment records that showed no complaints or 
findings related to hearing loss and no measured hearing loss 
or disorders.  While the audiologist noted "[i]t is possible 
hearing loss resulted from acoustic trauma in the military," 
the Board places less probative weight on the December 2004 
VA examiner's notation that it was possible that the 
Veteran's hearing loss was related to his noise exposure in 
service because the conclusion was speculative.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The audiologist's report from the Compensation and Pension 
examination conducted July 2005 is afforded greater probative 
weight.  The examiner clearly states "it is not as likely as 
not that hearing loss occurred during or as a result of 
military service."  The audiologist had the claims file 
available for review and referenced the service treatment 
records, the entrance and separation examinations, and the 
audiology report from December 2004 from the Eastern Kansas 
VA Healthcare System.  Additionally, the audiologist notes a 
potential alternative etiology.  The Veteran reported during 
this examination a family history of hearing loss and a 
history of mumps.

After a review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  Hearing loss is not shown during service or for years 
thereafter.  While the Veteran has a hearing loss disability 
today, the weight of medical evidence of record is against a 
link between this disability and service. The Veteran claims 
that he has bilateral hearing loss due to exposure to noise 
incurred in service.  His assertions, standing alone without 
supporting opinions from a medical professional, are not 
sufficient to establish service connection for the claimed 
condition.  The preponderance of the competent medical 
evidence is against the claim for entitlement to service 
connection for hearing loss.  Therefore, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hearing loss is denied



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


